DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/9/2019 has been entered. Claims 15-16 and 19-21 remain pending in this application. Applicant’s amendments and arguments have overcome the drawing, claim, and specification objections, as well as the double patenting rejection set forth in the non-final office action mailed 7/29/2019.
Information Disclosure Statement
The information disclosure statement filed 8/24/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because an English-language translation has not been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 15 is objected to because of the following informalities:  
In line 12: “when external stimulus applies to the system” should be corrected to --when external stimulus is applied 
In line 13: “the muscle dynamics and determined” should be correct to --the muscle dynamics and is determined--.
In line 19: “receiving from a handheld portable device commands to actuate the finger assemblies” should be corrected to -- receiving, from a handheld portable device, commands to actuate the finger assemblies--
In line 21: “actuating the finger assemblies of the power-assisted device” should be corrected to -- actuating the finger assemblies of the power-assistive device--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (e.g. abstract ideas) without significantly more.
Moreover, dependent claims 16 and 19-21 are rejected under 35 U.S.C. 101 because each claimed invention is directed to judicial exceptions (e.g. abstract ideas) without significantly more. While each dependent claim adds at least one limitation to the invention declared in the original independent claim, each of the dependent claims do not add significantly more to the scope of the invention than the mere recitation of abstract ideas.
 Regarding claim 15
The claim(s) recite(s) a method and thus recites at least one of the four statutory categories of invention deemed to be the appropriate subject matter of a patent (e.g. a process).
The claim recites abstract ideas:
“receiving, by the hand rehabilitation system, an EMG onset time from the EMG signals, and a force onset time from the force signals ”
The above limitation recites a mental process
“analyzing, by the processor in the hand rehabilitation system, the EMG onset time, and the force onset time to determine T0, T1, T2, and rate of force development (RFD)”
The above limitation recites a -mathematical concept.
The instant claim recites additional elements, steps, or limitations:
“sensing, by an electromyography (EMG) sensor in a power assistive device in the hand rehabilitation system, EMG signals generated by hand movement of a user”
“sensing, by a strain gauge sensor in the power assistive device in the hand rehabilitation system, force signals of a finger of the hand of the user”
“receiving from a handheld portable device commands to actuate the finger assemblies; and actuating the finger assemblies of the power-assisted device to provide a training of finger flexion and finger extension of the user”
Further consideration of the additional elements, steps, or limitations elucidates their relation to the recited abstract ideas. The additional steps of “sensing EMG signals 
The claim as a whole does not amount to significantly more than the judicial exceptions themselves; the claim lacks an inventive concept. As written, the claim is merely outlining mental processes and mathematical calculations that may at most be implemented on or otherwise linked to generic computer hardware components that are well-known, routine and conventional for data acquisition and processing. 
The claim is therefore ineligible under 35 U.S.C. 101.
Regarding claims 16 and 19-21: 
As the instant claims at least depend on claim 1, the examiner notes that each claim is evaluated in light of the independent claim. If appropriate, then each claim is also evaluated on the basis of its dependency on other claims.
Claims 16 and 19-21 each recite a method and thus recite at least one of the four statutory categories of invention deemed to be the appropriate subject matter of a patent.
While the instant claims do not recite abstract ideas, each claim merely further defines an aspect of the system, such as memory storage and sensor placement.
As such, each of the instant claims do not integrate the abstract ideas inherited from the independent claim into a practical application because the recitations delineated in each claim do not add meaningful limitations to the abstract idea. Rather, the recitations merely further define at least one limitation that was declared previously. See MPEP § 2106.05.
 Furthermore, each of the instant claims do not yield a claim that – when considered as a whole in light of its dependencies – amounts to significantly more than the judicial exceptions themselves. As written, the claims are merely outlining mental processes that may at most be implemented on or otherwise linked to generic computer hardware components that are well-known, routine and conventional for data acquisition and processing. 
 Each of the instant claims are therefore ineligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “wherein five said gauge sensors are applied in which each of the strain gauge sensors senses force signals of each of the fingers of the user”. It is unclear if the limitation means that each sensor senses the force signals of all of the fingers of the user or if each sensor is associated with a particular finger and only measures the force signal of that finger. The limitation should be corrected to clarify what each sensor is measuring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sallum et al. (US PGPub 2015/0148728) in view of “Detection of the electromechanical delay and its components during voluntary isometric contraction of the quadriceps femoris muscle” (2014) hereinafter referred to as “Begovic”, and further in view of “Rate of Force Development” (2016) hereinafter referred to as “Walker”.
Regarding claim 15, Sallum teaches a method executed by a hand rehabilitation system (see abstract and paragraph 56) comprising: 
sensing, by an electromyography (EMG) sensor in a power assistive device in the hand rehabilitation system (see Fig. 1A; see paragraph 56, lines 15-02, EMG sensor used in controlling the orthosis system 100), EMG signals generated by hand movement of a user (see paragraph 69, sensor provided in the hand brace to report detected motion of the user’s hand)
sensing, by a strain gauge sensor in the power assistive device in the hand rehabilitation system (see paragraph 69, lines 13-14), force signals of a finger of the hand of the user (see paragraph 69, the sensor can determine the force being experiences by the finger),
receiving, by a processor in the hand rehabilitation system, an EMG onset Page 6 of 8Appln. No. 15387666 time from the EMG signals, and a force onset time from the force signals (see paragraphs 78-82, the processor receives signals from the sensor); 

receiving, from a handheld portable device, commands to actuate the finger assemblies (see paragraph 77, commands sent wirelessly to the orthosis system) and
actuating the finger assemblies of the power-assisted device to provide a training of finger flexion and finger extension to the user (see paragraph 67)
Sallum does not teach determingT1, T2, and rate of force development (RFD), wherein T1 is an onset time of the muscle dynamics and determined by a mid-time that is a time halfway between the EMG onset time and the force onset time, T2 is an onset time of muscle force threshold and is determined when the force exceeds a force threshold, and RFD is a rate of chanqe or development of the force calculated startinq from the force onset time to the force threshold.
However, Begovic teaches a method of calculating electro-mechanical properties of muscle contractions (see abstract) comprising receiving, by a processor in the hand rehabilitation system, an EMG onset Page 6 of 8Appln. No. 15387666 time from the EMG signals (see Fig. 3, EMG onset time is signals are received and processed to determine EMG onset time), and a force onset time from the force signals (see Fig. 3, force signals are received and processed to determine force onset time) and analyzing, by the processor in the system, the EMG onset time, and the force onset time to determine T1, T2, and rate of force development (RFD) (see table 3 for calculations), wherein T1 is an onset time of the muscle dynamics and determined by a mid-time that is a 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the hand rehabilitation method of Sallum with the teachings us using EMG onset time and force onset time to determine the onset time of muscle dynamics, as taught by Begovic, for the purpose of better distinguishing between noise in the EMG and force signals and to create a more effective rehabilitation program (see ‘Discussion’ section, paragraph 5).
Sallum further doesn’t teach wherein T2 is an onset time of muscle force threshold and is determined when the force exceeds a force threshold, and RFD is a rate of chanqe or development of the force calculated startinq from the force onset time to the force threshold.
However, Walker teaches a method of calculating rate of force development (RFD) wherein the force is calculated starting from a force onset time to a force threshold (see paragraph under “Peak or Maximal RFD”).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the method of Sallum to include calculating the RFD using the method as taught by Walker, for the purpose of using a more reliable method of calculating RFD and to determine RFD to have a metric to improve the 
Regarding claim 16, Sallum, as modified, further teaches storing, by a memory, the EMG signals, the force signals, the onset time of the muscle dynamics and movement histories of the hand brace (see paragraph 76 of Sallum, the control unit includes a processer to store the motion information of the subject).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sallum et al. (US PGPub 2015/0148728) in view of “Detection of the electromechanical delay and its components during voluntary isometric contraction of the quadriceps femoris muscle” (2014) hereinafter referred to as “Begovic”, and further in view of “Rate of Force Development” (2016) hereinafter referred to as “Walker” as applied to claim 15 above, and further in view of Tsui et al. (US PGPub 2013/0261514).
Regarding claim 20, Sallum, as modified, teaches all previous elements of the claim as stated above. Sallum does not teach wherein two said EMG sensors are attached to the user, wherein one of the EMG sensors senses EMG signals for forearm supination and the other EMG sensor senses EMG signals for forearm pronation
However, Tsui teaches an analogous wearable power assistive device for hand rehabilitation (see abstract) wherein two said EMG sensors are attached to the user, wherein one of the EMG sensors senses EMG signals for forearm supination and the other EMG sensor senses EMG signals for forearm pronation (see Fig. 6 and paragraph 76).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the EMG sensors of Sallum to be placed on the .
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sallum et al. (US PGPub 2015/0148728) in view of “Detection of the electromechanical delay and its components during voluntary isometric contraction of the quadriceps femoris muscle” (2014) hereinafter referred to as “Begovic”, and further in view of “Rate of Force Development” (2016) hereinafter referred to as “Walker” as applied to claim 15 above, and further in view of Kamper et al. (US PGPub 2015/0374575).
Regarding claim 19, Sallum, as modified, teaches all previous elements of the claim as stated above. Sallum does not teach wherein two said EMG sensors are attached to the user, wherein one of the EMG sensors senses EMG signals for finger flexion and the other EMG sensor senses EMG signals for finger extension 
However, Kamper teaches an analogous wearable power assistive device for hand rehabilitation (see abstract) wherein two said EMG sensors are attached to the user, wherein one of the EMG sensors senses EMG signals for finger flexion and the other EMG sensor senses EMG signals for finger extension  (see Fig. 6, electrodes 101 and 102; see paragraph 76).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the EMG sensors of Sallum to be two sensors to measure flexion and extension, as taught by Kamper, for the purpose of measuring the EMG signal for each motion to better tailor the hand rehabilitation to the user.
Regarding claim 21, Sallum, as modified, teaches all previous elements of the claim as stated above. Sallum does not teach wherein five said gauge sensors are applied in which each of the strain gauge sensors senses force signals of each of the fingers of the user.
However, Kamper teaches an analogous wearable power assistive device for hand rehabilitation (see abstract) wherein five gauge sensors are applied in which each of the strain gauge sensors senses force signals of each of the fingers of the user (see paragraph 39; see Fig. 1A, strain sensors 4).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the strain gauge sensors of Sallum to be five sensors placed to measure the force of a respective finger, as taught by Kamper, for the purpose of sensing the force of each finger to better tailor the hand rehabilitation to the user.
Response to Arguments
Applicant argues against the 101 rejection of claim 15. Applicant argues that rejection is improper because the judicial exception is tied directly to the device and is integrated into a practical application.  Applicant argues that the device uses hardware elements to gather data and perform the mathematical concept and, therefore, ties the concept to the device. However, these elements are well-understood, conventional activity in the field and do not amount to significantly. The additional elements are known sensors and controllers that are used to operate the power assistive device. These elements are generally linking the use of the judicial exception to a particular field of use (see MPEP 2106.05).
Applicant further that the limitation “actuating the finger assemblies of the power-assisted device to provide a training of finger flexion and finger extension of the user” 
Applicant’s arguments with respect to the rejection of claim 15  under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arakawa (US PGPub 2015/0245972) which discloses a finger joint driving device; Dechev et al. (US PGPub 2015/0112451) which discloses an active hand exoskeleton.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799